El Juez Asociado Señor Wole
emitió la opinión del tribunal.
En estos casos bubo prueba tendente a demostrar que el acusado Moisés Carrión se bailó con el denunciante Segundo Vázquez en una de las calles del pueblo de Loíza y, luego de un cambio de palabras que carecen de importancia, sacó un re-vólver y le bizo tres disparos sin lograr herirle. Cuando llegó la policía ya Carrión había desaparecido y fué imposi-ble localizar la supuesta arma. Estos hechos se desprenden de la declaración de Segundo Vázquez. Carrión fué convicto de acometimiento grave y de portar armas. En apelación para ante este tribunal su única objeción se dirige a la apre-ciación de la prueba hecha por la corte inferior.
La conclusión del juez sentenciador se basó prácticamente sólo en la declaración del denunciante. Aunque él era la parte perjudicada y su declaración debe ser cuidadosamente analizada por una corte sentenciadora, no estamos dispues-tos a revocar la decisión de dicho tribunal en lo que a su credibilidad se refiere. La prueba no es quizá tan fuerte como pudiera imaginarse, pero en los autos aparece lo su-ficiente para sostener la sentencia • de la corte inferior en ambos recursos.

Las sentencias deben ser confirmadas.

Los Jueces Presidente Señor del Toro y Asociado Señor Córdova Dávila no intervinieron.